FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ASMINDA SYLVIA RAMON-                            No. 12-71676
PEDROZA,
                                                 Agency No. A096-229-366
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Asminda Sylvia Ramon-Pedroza, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her applications

for cancellation of removal, asylum, withholding of removal, and protection under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252.

We deny in part and dismiss in part the petition for review.

      Ramon-Pedroza failed to raise in her opening brief, and therefore has

waived, any challenge to the agency’s dispositive determinations that she is

removable and that she does not qualify for the relief requested. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (noting the court generally will not

“take up arguments not raised in an alien’s opening brief”).

      We lack jurisdiction to review Ramon-Pedroza’s contention that the IJ

should have given her more time to pursue her case because she failed to raise that

issue before the BIA, and thereby failed to exhaust her administrative remedies.

See id. (no jurisdiction to review legal claims not presented in the petitioner’s

administrative proceedings before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-71676